Exhibit 10.1

 

ECOLAB INC.

 

2001 NON-EMPLOYEE DIRECTOR STOCK OPTION AND

 

DEFERRED COMPENSATION PLAN

 

(As Amended and Restated Effective as of August 1, 2013)

 

DECLARATION OF AMENDMENT

 

Pursuant to the amending power reserved to the Board of Directors of Ecolab Inc.
(the “Company”) by section 14.1 of the Ecolab Inc. 2001 Non-Employee Director
Stock Option and Deferred Compensation Plan (As Amended and Restated Effective
as of August 1, 2013) (the “Plan”), the Company hereby amends the Plan effective
as of May 5, 2016 by adding to it the following Section 18.9:

 

“18.9Limit on Annual Awards.  The aggregate grant date fair value (as determined
in accordance with generally accepted accounting principles applicable in the
United States) of all Share Unit Compensation and Periodic Options credited or
granted during any calendar year to any Qualified Director shall not exceed
$800,000.”

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officers and its corporate seal to be affixed.

 

Dated: May 5, 2016

    

ECOLAB INC.

 

 

 

 

 

 

(Seal)

 

 

 

 

 

 

 

/s/ Douglas M. Baker, Jr.

 

 

Douglas M. Baker, Jr.

 

 

Chairman of the Board and

 

 

Chief Executive Officer

 

 

 

Attest:

 

 

 

 

 

/s/ James J. Seifert

 

 

James J. Seifert

 

 

Executive Vice President, General Counsel

 

 

and Secretary

 

 

 



--------------------------------------------------------------------------------